Judge Martin
concurring.
Consent judgments for the payment of alimony were subject to modification in North Carolina before the enactment of G.S. 5046.9(a), depending upon whether the consent judgment sought to be modified rested solely upon contract or was an adjudication by the court. Bunn v. Bunn, 262 N.C. 67, 136 S.E. 2d 240 (1964). If the court merely approved the amount of support which the husband agreed to pay the wife, and set that amount out in a judgment against him, such consent judgment constituted nothing more than a contract and could not be modified simply upon a showing of changed conditions. On the other hand, a consent judgment in which the court adopted the agreement of the parties as “its own determination of their respective rights and obligations,” and ordered the husband to pay alimony in the agreed upon amount, was subject to modification at any time changed conditions warranted. Bunn, supra. With the enactment of G.S. 5046.9(a), the distinction ceased to exist.
The confession of judgment entered into by plaintiff on 13 February 1967 was a consent judgment of the former type, resting upon contract, and was therefore not subject to modification upon a showing of changed circumstances under the law as it existed prior to the enactment of G.S. 5046.9(a). Since that statute specifically excludes “orders entered by consent before 1 October 1967,” neither is defendant entitled to modification under the present law.
*645Had the amount of support agreed upon by the parties been adopted by the court as its own determination of the amount of support to be paid by the plaintiff, the consent order would be subject to modification notwithstanding the fact that it was consented to before 1 October 1967. In such case, the former law, and not G.S. 5046.9(a), would control.